Citation Nr: 1547976	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA). 


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO denied reopening the Veteran's claim for service connection for OSA.  


In October 2013 the Board reopened and remanded this case for further development.  In April 2015 the Board again remanded this matter.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


REMAND

As noted above, the case was most recently remanded in April 2015 to obtain an addendum opinion.  The VA examiner provided the following opinion:

In preparing this opinion, I have reviewed the following:

1) Dr. [R]'s opinion (letter dated 25Jul2011, in which he states: "There is a high probability that [the Veteran's] snoring, first detected by his roommate in 1993 was a sign of obstructive sleep apnea that probably contributed to his hypertension. Based on [the Veteran's] clinical presentation, history of disruptive snoring for many years, and development of hypertension it is my opinion to a reasonable degree of medical certainty, that [the Veteran] developed obstructive sleep apnea while in active military service.")

2) D.C. [O]'s statement (letter dated 16Jun2011, in which he states that as early as "A School" beginning in August 1993, 3 months after entry into active duty he noticed loud snoring and apneic episodes;) and

3) The Veteran's lay observable, in-service symptoms (brother's statement,
wife's statement 29Apr2014.)

Regarding the timing of his post-service weight gain:  [The Veteran's] weight both on entry into military service (1992) and separation (1995) was 180 pounds (BMI 29.9.) Thus, the Veteran was 0.1 unit shy of being diagnosed with being obese at entry (enlistment SF93, 24Jun1992, lists him as "overweight 18#.") On his first visit to VASDHS (27May2003) he weighed 221 pounds (BMI 38.4;) therefore, he was obese, having 31 pounds since separation. Because of the obesity and his body habitus, Dr. [R], his PCP, considered that the Veteran might have Cushing Syndrome but laboratory workup was negative for Cushing syndrome. In 2008 at the time of the diagnosis of severe OSA with nocturnal oxygen desaturation he weighed 245 pounds (BMI 41.) His last weight (2May2013) was 255.1 pounds (BMI 42.54.) Thus at the time of entry into the military service [the Veteran] was essentially obese and, at the time of diagnosis of OSA, was severely obese.

The information regarding his weight at entry (essentially mild obesity) with
significant post-service weight gain as documented above is important since
obesity is linearly related to risk and severity of OSA.

I feel it is important to comment on and over an opinion about the Veteran's blood counts while on active duty and subsequent to separation. STRs document that on 24Feb1994 Hct was 42.1, Hgb 14.2, MCV 83.7, and RBC 5.05 million.) The blood work was done at sick call at CamPen one month after having had rectal bleeding from hemorrhoids when he became short of breath while running; therefore, the Hgb was likely a bit low because of blood loss due to rectal bleeding. On 4Jan1995 his Hct was 51.1, Hgb 16.7, MCV 80.4, and RBC 6.36 million when he was seen for and diagnosed with acute gastroenteritis. On 16Aug1995 his pre-separation blood work showed an Hct of 50.0, Hgb 16.0, MCV 85.4, and RBC 5.86 million.) Thus he was polycythemic while on active duty, a condition which has persisted at the same level and was investigated in 2004 by his PCP, Dr. [R].  Although he was not formally diagnosed with hypertension between 1992 and 1995, high BPs were recorded while on active duty at various times. BP at separation was 150/74.

Evidence in the STRs - 1) the Veteran's heavy snoring and apneic symptoms, as observed by Mr. [O]; 2) polycythemia and high systolic BPs which were noted and were recorded in his STRs; and 3) virtual obesity (BMI 29.9) at entry in 1993 - all existed at the time of entry to military service in May 1993. Thus, it is reasonable (>50% likelihood) to conclude that [the Veteran] DID HAVE OSA AT ENTRY into active duty in 1993. The symptoms and signs WERE NOT PRODROMAL TO HIS SUBSEQUENTLY DIAGNOSED OSA.

In my opinion the Veteran's OSA DID NOT DEVELOP DE NOVO after entry into military service and thus, is not a result of military service. It is unlikely (<50% likelihood) that the snoring and apneic spells reported by Mr. [O] and cited as evidence for OSA existing during active duty developed in the 3 months between May 1993 and August 1993 since the Veteran's weight did not change during that time. For Mr. [O]'s report to be considered determinative, it must be logically inferred that [the Veteran's] OSA predated or was present at the time of his entry into active duty in May 1993.

Clearly the weight gain (180-->221, BMI 29.9-->38.4) plus aging, in the almost 13 years between separation from active duty in 1995 and the diagnosis of severe OSA in 2008 aggravated and made manifest the Veteran's OSA which existed during active duty. There is no evidence, however, that active duty aggravated the OSA beyond its reasonable progression. The post-separation weight gain is likely (>50% likelihood) the main factor which caused [the Veteran's] OSA to worsen.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).   

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  The Veteran's obstructive sleep apnea was not noted upon his entry into service, and the above medical opinion indicates that it pre-existed service.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.   Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   In light of the foregoing, the Board finds that an addendum opinion is necessary to assist the Board in making the determination on whether the Veteran's disorder is related to service. 

Also, a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The case was remanded in October 2013.  The October 2013 Board remand directed the AOJ to obtain all outstanding VA treatment records, to include any records from the San Diego VAMC from 1995 to 2003.  If any records could not be obtained after reasonable efforts had been made, a formal determination that such records do not exist or further efforts to obtain such records would be futile, should be documented and the Veteran was to be notified.  A letter was sent to the San Diego VAMC in December 2013, requesting outpatient treatment records for the period of October 1, 1995 to May 26, 2003.  A follow up letter was sent in January 2014.  In February 2014, the Veteran was notified that all efforts to obtain the needed information had been exhausted, and that further attempts to obtain the records would be unsuccessful.  

The Board finds that the AOJ did not exhaust efforts to obtain the San Diego VAMC records, or properly document that the records are unavailable.   VA will halt efforts to secure Federal records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  An instance when VA may determine that no further efforts are needed is when the Federal agency informs VA that the requested records do not exist or the custodian does not have them.

Under 38 C.F.R. § 3.159(c)(2), efforts to obtain federal records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.

Accordingly, the requirements of the remand were not ultimately accomplished and the prior remand instructions were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include any records from the San Diego VA Medical Center, from 1995 to the present and associate them with the claims file or virtual record.  All reasonable attempts should be made to obtain such records and VA facilities must provide a negative response if no records are found.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A § 5103A(b)(2) and 38 C.F.R § 3.159(e).

2. Return the examination report to Dr. A.G. (the June 2015 VA examiner) for an addendum opinion.  In light of Dr. A.G.'s findings, please provide answers to the following:  

(a) Is it clear and unmistakable that the Veteran entered active military service with pre-existing obstructive sleep apnea?   

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing obstructive sleep apnea WAS NOT aggravated beyond the natural progress of the disorder during his active military service?  

3. Readjudicate the claim.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






